PER CURIAM..
The guarantors of a commercial lease appeal from a final judgment awarding the landlord damages for unpaid rent following the tenant’s abandonment of the premises. We affirm.
We conclude that the trial court properly found that rental payments and certain costs were due and owing for the period of time between the tenant’s abandonment of the premises and the landlord’s subsequent lease of the premises to a successor ten*974ant.1 See Williams v. Aeroland Oil Co., 155 Fla. 114, 20 So.2d 346 (1944); Jimmy Hall’s Morningside, Inc. v. Blackburn & Peck Enter., Inc., 235 So.2d 344 (Fla. 2d DCA 1970).
Affirmed.

. There is no transcript of the proceedings before either the general master or the trial court, and the parties did not attempt to reconstruct the record. See Applegate v. Barnett Bank, 377 So.2d 1150 (Fla.1979) (without record of trial proceedings, appellate court cannot properly resolve underlying factual issues so as to conclude that judgment not supported by evidence or alternative theory); Okun v. Stuart House Condominium Ass'n, 362 So.2d 713 (Fla. 3d DCA 1978) (where record contains no transcript of trial or evidentiary hearing, appellate court must assume that judgment appealed is correct).